*535Contrary to the appellants-respondents’ contention, the Supreme Court properly determined that the Rockland County Patrolmen’s Benevolent Association, the exclusive representative of all police officers below the rank of Captain who are employed by the Town of Clarkstown, has standing to represent its members in this action for declaratory and injunctive relief (see, Warth v Seldin, 422 US 490, 514; Hunt v Washington State Apple Adv. Commn., 432 US 333, 343).
The Supreme Court also properly determined that the appellants-respondents had violated Public Health Law § 18 (6) when they released medical records to the New York State Retirement System without authorization. Public Health Law § 18 (6) provides that patient information disclosed by a health care provider to a third party must be kept confidential by the party receiving such information.
Since the facts are undisputed and the appellants-respondents possess no additional defenses beyond those which they have already provided to the court, "[n]o purpose would be served by remitting the matter to the Supreme Court for service of an answer” (Briedis v Village of Tuxedo Park, 156 AD2d 744, 746).
The appellants-respondents’ remaining contentions are without merit. Bracken, J. P., Rosenblatt, Miller and Friedmann, JJ., concur.